Citation Nr: 0629004	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for low back strain with osteoarthritis.

4.  Entitlement to an initial compensable rating for 
opacification of the left maxillary sinus.

5.  Entitlement to an initial compensable rating for right 
big toe strain with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Board remanded this matter in June 2004 for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In a statement dated in May 2006, the veteran's 
representative raised a claim for pertaining to the 
neurological complications (lumbar and cervical 
intervertebral disc syndrome) resulting from the low back 
disability.  He noted that the veteran had received treatment 
for lumbar radiculopathy, and that the current Rating 
Schedule provided that a separate evaluation could be 
assigned for neurological complications stemming from a 
service connected back disability.  The issue is hereby 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1. A disability of the left hip did not have its onset in 
service, and there is no competent evidence of a nexus 
between the current disorder (bursitis of the left hip) and 
service. 

2. Bronchitis did not have its onset in service, and there is 
no competent evidence of a nexus between the current disorder 
and service.

3. There is no evidence at any time that the veteran's low 
back disability resulted in moderate loss of range of motion; 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

4. The veteran's left maxillary sinus disability has not 
resulted in one or two incapacitating episodes per year 
requiring prolonged antibiotic treatment or three to six non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting.

5. The veteran's right big toe strain with hallux valgus is 
manifested by complaints of toe pain with some limitation of 
motion.  The veteran has not had any surgery of the right big 
toe and his symptoms are not equivalent to amputation of the 
big right toe.


CONCLUSIONS OF LAW

1. A disability of the left hip was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).

2. Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).

3. The criteria for assigning an initial disability rating in 
excess of 10 percent for lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2002), Diagnostic Codes 5237, 5242 (2005).

4. The criteria for assigning an initial compensable 
evaluation for opacification of the left maxillary sinus have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2005).

5. The criteria for assigning an initial compensable 
evaluation for big toe strain with hallux valgus have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40. 4.45, 4.71a, 
Diagnostic Code 5024, 5280 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre-adjudication VCAA notice by letters, 
dated in April and October 2001.  The notice included the 
type of evidence needed to substantiate the claims of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims for service connection, 
that is, the date of receipt of the claims. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, since the service connection claims are denied, 
the rating of any disability is moot.  With respect to the 
claims for increased ratings, since the degree of disability 
is the issue on appeal with respect to those claims, the 
notice of the degree of disability was provided in the 
statement of the case as required by 38 U.S.C.A. § 7105(d).  
Any defect with respect to the notice of degree of disability 
assignable under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claims.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service medical records and VA and 
non-VA records have been obtained and associated with the 
claims file.  The veteran was afforded VA examinations in 
January 2001, June 2002, March 2005, and November 2005.  The 
veteran has not identified any outstanding evidence that 
would substantiate his claims; thus, no further assistance to 
comply with the duty to assist is required.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Left Hip

The service medical records contain no findings of 
complaints, treatment, or diagnosis of a disability of the 
left hip.  There is also no indication of an injury to the 
left hip.  A post-service VA examination conducted in January 
2001 was negative for complaints of left hip disability.

Post-service medical evidence also includes a May 2001 report 
from the 366th Medical Group that refers to the veteran 
complaining left hip pain.  He was diagnosed as having 
intermittent left hip pain.  However, no underlying pathology 
has been diagnosed or identified.  A June 2002 VA examination 
report shows that the veteran complained of left hip pain.  
Physical examination revealed decreased range of motion.  The 
veteran was diagnosed as having left hip bursitis.  No 
opinion was made with regard to the veteran's active service.  
Subsequent VA treatment records and examination reports are 
absent any findings pertaining to the left hip.

As for the veteran's statements, to the extent that he 
associates a current disability of the left hip (bursitis) to 
service, where, as here, the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to support the claim, a lay 
person's assertions on a question involving a medical 
diagnosis or medical causation does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Because there is no evidence showing a disability of the left 
hip, to include bursitis, in service or medical evidence of a 
nexus between a current left hip disability and service, the 
preponderance of the evidence weighs against the claim.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for left hip 
disability because there is no evidence of the disorder 
during service, at discharge, or on VA examination 
immediately following discharge, and no indication that the 
current disorder may be associated with service.  

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  Ortiz, supra.

Bronchitis

Service medical records show that the veteran was seen in 
February 1982 for complaints of flu-like symptoms, and that 
he was diagnosed as having bronchitis.  Two weeks later his 
bronchitis was noted to be "resolving."  While he was 
subsequently seen for other upper respiratory complaints, the 
remaining service medical records are silent as to any 
findings pertaining to bronchitis.  A physical examination 
for retirement that was conducted in August 2000 indicated 
that the veteran's chest was clear.  There was no reference 
to bronchitis.  In other words, there was insufficient 
evidence to establish an in-service diagnosis of "chronic" 
bronchitis.

After service, records from the Boise VAMC document that the 
veteran was seen for complaints of a hacking, non-productive 
cough in March 2005 that was diagnosed as bronchitis.  No 
findings were made that related the veteran's bronchitis to 
his active service.  The March 2005 treatment is also the 
first and only documented post-service treatment for 
bronchitis.  Indeed, VA examination reports dated in January 
2001 and June 2002 specifically indicated that there was no 
evidence of bronchitis.

As for the veteran's statements, to the extent that he 
associates his bronchitis to service, where, as here, the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim, a lay person's assertions on a question 
involving a medical diagnosis or medical causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As there is no evidence showing a diagnosis of chronic 
bronchitis in service, or medical evidence of a nexus between 
his current bronchitis and service, the preponderance of the 
evidence is against the claim.  Though the veteran has shown 
that he recently received treatment for bronchitis, there is 
a prolonged period of over 20 years both in service and post-
service without documentation of the disability, which 
opposes rather than supports continuity of symptomatology.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for bronchitis 
because there is no evidence of the disorder for several 
years following service, and no indication that the current 
disorder may be associated with service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
Ortiz, supra.


Increased Rating

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claims for an increased evaluation for the veteran's low 
back disability, left maxillary sinus disability, and right 
toe disability originated from the RO decision that granted 
service connection.  The claims therefore stem from the 
initial rating assigned to those disabilities.  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant will apply.  Further, VA's General Counsel has 
held that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change. VAOPGCPREC 3-2000.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  As previously stated, the 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz, supra.

Lumbar spine

Service connection for chronic low back pain was granted in 
December 2001.  A 10 percent disability evaluation was 
assigned under Diagnostic Code 5295, Lumbosacral strain.  The 
veteran appealed the assigned rating.  After X-ray evidence 
showed the presence of osteoarthritis, the disability was re-
classified as lumbar strain with osteoarthritis.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. Any such functional loss must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.

Considering the evidence of record, the Board finds that the 
criteria to support a higher (20 percent) disability 
evaluation for lumbar strain with osteoarthritis have not 
been demonstrated.  VA examination reports dated in January 
2001, June 2002, March 2005, and November 2005 are negative 
for findings of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The June 2002 examination 
report described the veteran's posture as "good."  Indeed, 
even during a time when the veteran was experiencing an 
exacerbation of pain, an October 2002 VA treatment report 
indicated that there was no evidence of back spasm.  
Accordingly, the Board finds that a disability evaluation 
under the "old" Diagnostic Code 5295 or the "new" 
Diagnostic Code 5237 would not yield a higher rating.

Similarly, the evidence does not show moderate loss of range 
of motion of the lumbar spine.  There is also no evidence 
that the veteran's lumbar spine disability has resulted in 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees.  The veteran's March 2005 VA examination represents 
the worse findings pertaining to the veteran's back 
disability.  At that time, the veteran demonstrated forward 
flexion to 65 degrees, backward extension to 15 degrees, 
right lateral flexion to 15 degrees, left lateral flexion to 
20 degrees, right side rotation to 15 degrees, and left side 
rotation to 20 degrees.  Earlier and later VA examination 
reports show better ranges of motion.  Indeed, at his 
November 2005 examination, the veteran demonstrated forward 
flexion to 85 degrees, backward extension to 15 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
30 degrees, right side rotation to 20 degrees, and left side 
rotation to 30 degrees.  Contemporaneous outpatient records 
also fail to show a greater severity of loss of range of 
motion.  

Further, although veteran complains of recurrent low back 
pain and tenderness, the Board finds that the medical 
evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 10 percent rating.  The March 2005 examination report 
clearly took into account the veteran's complaints when 
evaluating his range of motion.  After exercising 10 times 
with forward bending, the examiner indicated that the 
veteran's level of pain increased, but that the range of 
motion remained the same.  Similarly, the November 2005 
examination report indicated that pain and stiffness after 
three to four repetitions would only result in a loss of five 
degrees of flexion (80 degrees flexion).  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 10 percent.  In other words, 
the Board finds that a disability evaluation under the rating 
criteria for low back strain with osteoarthritis would not 
yield a higher rating.


Left maxillary sinus

Service connection for left maxillary sinusitis was granted 
in December 2001.  A noncompensable disability evaluation was 
assigned under Diagnostic Code 6513, Chronic maxillary 
sinusitis.

Under the General Rating Formula for evaluating sinus 
disabilities (sinusitis), a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(2005).

There is very little evidence showing post-service treatment 
for sinus problems.  At the time of his January 2001 VA 
examination, the veteran complained of recent sinus 
headaches.  A computed tomography (CT) scan of the sinuses 
was performed and showed opacification of the veteran's left 
maxillary sinus.  He was placed on antibiotics.  A May 2001 
progress note indicated that the veteran reported being 
asymptomatic since completing his antibiotic regimen.  A 
follow-up examination was conducted.  The assessment was 
acute sinusitis, appears to be resolved.  

A June 2001 progress notes indicated that the veteran had 
completed all of his antibiotics, and that he continued to 
take a steroid nasal spray.  Although he continued to have 
mild symptoms of pressure in the left cheek sinus, he said it 
did not bother him.  On examination in June 2002, the veteran 
denied any sinus pressure or symptoms.  A treatment note from 
the Boise VAMC described the veteran as having a benign 
opacity of the left maxillary sinus that had been stable for 
at least the past two years.  Indeed, at that time, the 
veteran denied any pain or discomfort.  He only indicated 
that he was aware of some nasal obstruction.  

At his March 2005 examination, the veteran indicated that he 
occasionally experienced severe sinus pressure with 
barometric changes and changes in elevation.  The examiner 
noted that the veteran took Zyrtec on a regular basis for 
chronic congestion.  X-rays showed left maxillary sinusitis 
(the sinus was opacified).  Similarly, when he was examined 
in November 2005, the veteran stated that he experienced 
severe headaches secondary to his sinusitis.  He reported 
that he treated his sinus headaches with over-the-counter 
sinus medication with positive results.  Palpation of the 
maxillary sinuses was without tenderness.

In sum, the Board finds that the medical evidence from 
October 2000 to November 2005 only documents one case of 
sinusitis.  There is no evidence showing the episode was 
incapacitating or that it required four to six weeks of 
antibiotic treatment.  There have been no occurrences since 
that time that required antibiotic treatment.  The Board 
recognizes that the veteran claims to have experienced other 
instances of sinus problems (sinusitis) within the 
aforementioned five year period.  However, while he may have 
had non-incapacitating episodes, there is no medical 
documentation of them that would allow the Board to consider 
their frequency as a basis for an increase.

Right big toe strain

Service connection for right big toe strain was granted in 
December 2001.  A noncompensable disability evaluation was 
initially assigned under Diagnostic Code 5024, Tenosynovitis.  
However, after X-rays taken in March 2005 revealed 
degenerative joint disease and a bunion deformity, the 
veteran's right toe disability was re-classified as right big 
toe strain with hallux valgus.  The noncompensable evaluation 
was continued but rated under Diagnostic Code 5280, Hallux 
valgus, unilateral.

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, but x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, a 10 percent rating is warranted 
and if, in addition, there is occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  Id.  For 
the purpose of rating disability from arthritis, the right 
great toe is not considered a major joint.  See 38 C.F.R. § 
4.45(f).  

There is also no rating code available that addresses 
limitation of motion of the toes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284.  Where a particular disability 
for which the veteran has been service-connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical area and symptomatology are closely analogous. 
38 C.F.R. § 4.20.  In the present case, an evaluation under 
Diagnostic Code 5280 would be the most appropriate code.

With respect to Diagnostic Code 5280, a 10 percent evaluation 
will be assigned for hallux valgus which has been operated on 
with resection of the metatarsal head or when the condition 
is severe, if equivalent to amputation of the great toe. 

Review of the evidence of record does not support the 
assignment of a compensable evaluation for the veteran's 
right foot hallux valgus.  The veteran has not undergone an 
operation for this condition. Moreover, there is no evidence 
that the condition is severe, as the condition is not 
equivalent to amputation of the great toe.  VA examination 
conducted in January 2001 revealed right toe pain, and VA 
examination in June 2002 describe the veteran's right great 
toe disability as asymptomatic.  VA examinations conducted in 
March and November 2005 showed a limitation of motion of the 
right great toe with a dull ache.  However, there is no 
evidence of functional impairment.  The March 2005 report 
indicated that the veteran complained of toe pain with 
running or standing on his toes, but that he also indicated 
that he tolerated walking quite well.  Post-service treatment 
reports are absent any findings pertaining to complaints or 
treatment of the right great toe.  In other words, even 
considering the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
the severity of the veteran's right great toe disability is 
clearly not the equivalent to an amputation of toe.  
Accordingly, since service connection has been in effect, the 
criteria for a compensable evaluation for this disability 
have not been met.  

In summary, the preponderance of the evidence weighs against 
the veteran's claims for increased evaluations for low back 
strain with osteoarthritis, opacification of the left 
maxillary sinus, and right great toe strain with hallux 
valgus.  The benefit-of-the doubt doctrine is inapplicable 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Ortiz, supra.


ORDER

Entitlement to service connection for left hip disability is 
denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
low back strain with osteoarthritis is denied.



Entitlement to an initial compensable rating for 
opacification of the left maxillary sinus is denied.

Entitlement to an initial compensable rating for right big 
toe strain with hallux valgus is denied.



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


